Amended order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court erred in precluding defendants from offering evidence of a physical examination of Linda C. Proia (plaintiff) conducted by defendants’ expert physician because the report of the examination was not provided to plaintiffs’ counsel within 45 days as required by Uniform Rules for Trial Courts (22 NYCRR) § 202.17 (c). The report was provided 14 days late, defendants established good cause for the delay, and there is no indication of any prejudice to plaintiffs. Thus, the court’s reliance upon Kelly v Tarnowski (213 AD2d 1054) was misplaced.
We modify the amended order, therefore, by vacating that portion precluding defendants from offering evidence or medical testimony from their expert physician regarding his physical examination of plaintiff. (Appeal from Amended Order of Supreme Court, Monroe County, Calvaruso, J.—Discovery.) Present—Denman, P. J., Lawton, Wesley, Callahan and Balio, JJ.